DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 2-8,10-21, and 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(USPGPUB 2013/0273875) in view of Corsberg(USPat. 4,812,819) and Schmurr(USPGPUB 2002/0171544).
  -- In considering claim 2, the claimed subject matter that is met by Martin et al(Martin) includes:
	1)  receiving, by a computing device, sensor data that is associated with a first sensor and that indicates a condition at a premises is met by the alarm panel(2010) which includes a controller(212), and receives input from sensors, detectors or other devices in the alarm system(see: Martin, sec[0058]); 
	2) causing, a first type of alarm to be output at the premises, wherein the first type of alarm is associated with a first urgency level is met by the controller(212) of alarm panel(210) analyzing signals received from the sensors(220,222) to determine whether an alarm event has occurred, and comparing the received signal to a set of criteria to determine whether the alarm event has occurred, such as, receiving a second sensor signal(see: Martin, sec[0073]); 
	3) receiving, from a device located at the premises, additional sensor data that indicates a changed condition at the premises is met by the controller(212) of alarm panel(210) analyzing signals received from the sensors(220,222) to determine whether an alarm event has occurred, and comparing the received signal to a set of criteria to determine whether the alarm event has occurred, such as receiving a second sensor signal(see: Martin, sec[0073]).
	- Martin does not teach:	 
	1) causing, based on the additional sensor data, a second type of alarm to be output at the premises, wherein the second type of alarm is different from the first type of alarm and is associated with a second urgency level higher than the first urgency level.
	2) based on the condition being a trigger for an alarm;
	3) after receiving the sensor data.
	Although not specifically taught by Martin, alarm systems which utilize first and second types of alarms to be output, which indicate respective first and second types of alarms to be output, which indicate respective first and second urgency levels is well known.  In related art, Corsberg teaches an alarm processing system for alarms to be annunciated at a premises, wherein an alarm identified as a color of an alarm tile(24), as well as an audio alarm.  And wherein, when an alarm condition has escalated, a special high level alarm message is sent to a plant alarm message Window(28)(see: Corsberg, column 10, lines 12-46).
	Since the use of alarms with first and second urgency levels, as well as different types of alarms is well known, as taught by Corsberg, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alarm prioritizing alerts of Corsberg, including first and second urgency levels, into the system of Martin, since this would have further enhanced the effectiveness of the system of Martin, by ensuring that alerts of higher importance would have been readily recognized.
	Use of alarm systems which teach “based on the condition being a trigger for an alarm” and “after receiving the sensor data” in a building alarm system is well known.  In related art, Schmurr teaches a hazard alarm for a premises, wherein first and second signal types are utilized to distinguish between first and second types of alarm triggers, wherein a second signal type is based on a second alarm trigger after receiving sensor data when a first alarm had already been indicated(see: Schmurr, secs[0012-0013, 0024]).
	Since the use of alarms based on conditions being a trigger for an alarm, and after receiving the sensor data is well known, as taught by Schmurr, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first and second type of sensors and alarms based on the data from the respective first and second type of sensors of Schmurr, into the system of Martin in view of Corsberg, since this would have enhanced the system by providing distinct notification of alarms escalating of indication of different data being detected, which would be beneficial to user of the system, by enhancing their awareness of a potentially escalating or different type of danger being detected by the sensors of the system.
  -- With regards to claim 3,
	1) the first sensor comprises a fire sensor, and wherein the additional sensor data is associated with a second sensor comprising at least one of a temperature sensor or an air quality sensor is met by the alarm data indicating type of alarm event, including fire alarm(see: Martin, sec[0020], as well as the sensors included in the system including temperature sensors(see: Martin, sec[0023]), along with smoke and carbon monoxide sensors(which would have constituted air quality sensors).  It would have readily been a matter of design choice, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the fire alarm as the first sensor and any of the other sensors as the second sensor, as desired by one of ordinary skill, since any of the sensors or detectors would have been readily interchangeable as primary or secondary sensors.
  -- With regards to claim 4,
	1) sending, to the device located at the premises, a request for the additional sensor data is met by the two-way voice communication session between a central monitoring station, and individuals proximate to the event at the premises, wherein the operator is allowed to listen to the event through a speaker, and communicate information such as questions or other requests for additional information, which allow the operator to determine real events or false alarms(see: Martin, sec[0028]).
  -- With regards to claim 5,
	1) the device located at the premises comprises a gateway and wherein the additional sensor data is received via the gateway is met by the device at the premises being an alarm panel(210) which functions as a gateway, and receives data from various sensors(220,222) so as to forward the data to monitoring system(230), alarm server(240), and network(205), via the alarm panel(201)(see : Martin, secs[0056-0057]).
  -- With regards to claim 6, 
	1) the second type of alarm associated with the second urgency level differs from the first type of alarm associated with the first urgency level in intensity is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent to the plant alarm message Window(28)(see: Corsberg, column 10, lines 28-46).
  -- With regards to claim 7, 
	1) the additional sensor data further indicates, after a communication between the computing device and the device located at the premises is disrupted, a verification of the condition being the trigger for the alarm is met by the wireless data channel transmitting alarm data over the wireless data channel by providing increased reliability, when voice communications are unable to be established(see: Martin, sec[0025]).
  -- With regards to claim 8,
	1) the additional sensor data further indicates an escalation of the condition at the premises is met by the information communicated via the speaker including information such as an intruder being still present, or individuals being injured and needing medical attention, which are indicative of escalated alarm conditions(see: sec[0028]).
  -- With regards to claim 10,
	1) the additional sensor data is received via a wireless connection to the device located at the premises is met by the sensors wirelessly transmitting data over communication links, indicating detected events from the sensors(see: Martin, sec[0062]).
  -- Claim 11 recites subject matter that substantially corresponds to the subject matter recited in claim 2, and therefore, is met for the reasons as discussed in the rejection of claim 2 above.
  -- With regards to claim 12,
	1) the computing device comprises a first sensor at the first location, and wherein the first sensor data is associated with the first sensor is met by the alarm panel(210) including a microphone(218), which constitutes a sensor that provides data to the alarm panel(210)(see: sec[0058]).
  -- With regards to claim 13,
	1) the first sensor data and the second sensor data are sent to a second location different from the first location is met by the controller(212) of the alarm panel(210), receiving input from sensors and detectors, and thereby sending the data from the sensors to a monitoring system(230) or server(230)(see: Martin, sec[0059]).
  -- With regards to claim 15,
	1) the second type of alarm associated with the second urgency level differs from the first type of alarm associated with the first urgency level by one or more of a scope, a duration, or an intensity is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent to the plant alarm message Window(28)(see: Corsberg, column 10, lines 28-46).
  -- With regards to claim 16,
	1) the first sensor data is from a first sensor and the second sensor data is from a second sensor different from the first sensor is met by the various sensors and detectors which provide data input to the alarm panel(210), and wherein any of the various sensors would have readily constituted respective, first and second sensors, providing respective first and second sensor data to the alarm panel(210).
  -- Claim 17 recites substantially the same subject matter as that of claim2, and therefore, is met for the reasons as discussed in the rejection of claim 2 above.
  -- With regards to claim 18, 
	1) the computing device is located at a second location that is remote from the first location is met by the alarm panel(210)being located remotely from the speaker that outpu8ts the alarm signal, and outputs and audible alarm sound to the speaker, based on detected alarm events(see: sec[0060]).
  -- Claim 19 depends from claim 17, and recites substantially the same subject matter as that of claim 6.  Therefore, Claim 19 is met for the reasons as discussed in the rejection of claims 6 and 17 above.
  -- With regards to claim 20,
	1) the first type of alarm is associated with a building-based alarm and the second type of alarm is associated with a non- building-based alarm is met by the first alarm being an output by the speaker at a location on which the sensor detects an event(see: Martin, sec[0060]), and the second alarm of Corsberg being related to a non-building based alarms as seen in figure 10A.
  -- With regards to claim 21,
	1) the second sensor data further indicates, after a communication between the computing device and the first location is disrupted, the alarm condition at the first location is met by the wireless data channel transmitting alarm data over the wireless data channel by providing increased reliability, when voice communication are unable to be established(see: Martin, sec[0025]).
  -- With regards to claim 27,
	1) the first type of alarm comprises one of an audio alert, a siren, a message, actuation of a device, actuation of a door lock, actuation of a fire extinguisher, execution of an operation, or an alert to a service agency is met by the speaker(216) receiving an electrical signal from controller(212) to produce an audible output, in response to detecting an alarm event(see: Martin, sec[0060]);
	2) the second type of alarm comprises a different one of the audio alert, the siren, the message, the actuation of the device, the actuation of the door lock, the actuation of the fire extinguisher, the execution of the operation, or the alert to the service agency is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent to the Plant alarm messages Window(28)(see: Corsberg, column 10, lines 28-46).
  -- With regards to claims 28,29, and 30,
	1) the changed condition comprising a change relative to the condition at the premises at a time the sensor data is received by the computing device; the changed condition comprising a change relative to the alarm condition at the first location at a time the first sensor data is sent; the changed condition comprising a change relative to the alarm condition at the first location at a time the first sensor data is received is met by the inclusion of the multiple hazard alarms sensor of Schmurr, which when combined with the systems of Martin in view of Corsberg, as discussed in claim 2 above, would detect changes relative to conditions at the time the sensor data would have been received(see: Schmurr, sec[0024,0029]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(USPGPUB 2013/0273875) in view of Corsberg(USPat. 4,812,819) and Schmurr(USPGPUB 2002/0171544) as applied to claim 2 above, and further in view of Hutchinson et al(USPGPUB 2007/0050777).
  -- With regards to claim 9, Martin does not teach the first type of alarm associated with the first urgency level comprises a first duration and the second type of alarm associated with the second urgency level comprises a second duration greater than the first duration.
	Alarm systems which utilize alarms with different durations is well known.  In related art, Hutchinson et al(Hutchinson) discloses a security system wherein notifications are sent upon detecting an alarm condition.  And wherein a first alert having a first time period of duration, overlaps a second different alert time period, wherein the alerts are generated based on alarm conditions transitioning from a lower severity to a higher severity(see: sec[0375]).
	Since the use of alarms with different time periods is well known, as taught by Hutchinson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the different alerts with different time periods of duration as taught in Hutchinson, into the system of Martin, since this would have allowed a more efficient and noticeable means of alarms and the severity of different alarms.  As well, one of ordinary skill would have readily recognized assigning different time period durations to second and subsequent alarms, compared to the first alarm, as desired, since the duration periods would have been different and thereby would have allowed customization in any manner as desired. 
Claims 14,25, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(USPGPUB 2013/0273875) in view of Corsberg(USPat. 4,812,819) and Schmurr(USPGPUB 2002/0171544) as applied to claim 2 above, and further in view of Farley(USPGPUB 2009/0027225).
-- With regards to claims 14 and 25, the first sensor data indicates a presence at the first location and the second sensor data comprises captured video from a camera is not taught by Martin, Corsberg, and Schmurr.  
	Use of these sensors is well known.  In related art, Farley teaches use of sensors/detectors(14,16) which monitor various types of paraments and events.  In particular, Farley teaches the use of sensor data detected by sensors(14), which are indicative of presence detection in the system(see: Farley, sec[0023]).  In particular, Farley teaches that the sensors(14) include video analytic systems, that analyze video images of the monitored zones in the system, so as to determine the number of individuals within the zone(see: Farley, sec[0023]).  This would have inherently implied that some form of camera would have been included in, or connected to the sensors(14) in order for them to receive the video signals of the monitored premises.
	Since the use of presence detection data, including sensor data comprising captured video from a camera is well known, as taught by Farley, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensors(14) including video analytic systems of Farley, into the sensors of Martin, since this would have further enhance the capability of the system to determine events and avoid false alarms and notifications in the system.
  -- With regards to claim 31, the first sensor is a fire sensor, and wherein the additional sensor data is temperature sensor data that verifies the condition, indicated by the sensor data associated with the fire sensor, being the trigger for the alarm is not taught by Martin.
	Use of these sensors are well known.  In related art, Farley teaches a system for monitoring fire alarms, wherein a fire alarm controller(12) receives emergency events detected by detectors(14,16).  And Wherein the detectors include types which detect emergency events relating to fire, including temperature, smoke, and/or flame)(see: Farley, sec[0022]).
	As well, Farley teaches that the sensors(14) include video analytic systems that analyze video images of the zones(see: Farley, sec[0023), and as well, fingerprint scanners, retina scanners, and other biometric scanners(see: Farley, sec[0023]) would have readily constituted facial recognition as a biometric scanner, for the purpose of determining the number of individuals within monitored zones.
	Since the use of fire, temperature, and biometric sensors for the purpose of determining fire in a monitored environment is well known, as taught by Farley, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensors and detectors of Farley, into the system of Martin, since this would have provided the necessary components to detect various parameters, such as fire.   Furthermore, Farley teaches that multiple devices are used to determine events relating to fire, including temperature, smoke, water, and/or flame.  This inherently implies that the detectors are used in combination to verify a fire detection, in the event that one detector may provide a false reading or alarm detection.  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the temperature sensor, so as to verify a fire detected by any of the other sensors, and vice versa, since this would have provided the most accurate determination of an actual fire event.
REMARKS:
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
	Applicant is arguing that the prior art of record does not teach or suggest causing based on the additional sensor data, a second type of alarm to be output at the premises.  Applicant argues that Martin and Corsberg fails to teach that the escalating is based on additional sensor data that indicates a changed condition at the premises.  Applicant’s arguments do not address the reference to Schmurr.  The examiner utilized Schmurr to teach the limitations of based on the condition being a trigger for an alarm after receiving the sensor data in a building.  The applicant only attacks Martin and Corsberg, but does not address Schmurr.  The applicant cannot attack the prior art of record in a piecemeal manner.  The teachings of the combination of Schmurr in conjunction with Martin and Corsberg were utilized to meet the claimed subject matter.  In view of this, applicant’s arguments are deemed moot.  
	Furthermore, the applicant challenged the examiner’s Statement of Official Notice.  Merely challenging the Official Notice is not sufficient to obviate the examiner’s Official Notice.  In accordance with MPEP 2144.03(C), the applicant, as well, is required to provide arguments as to why the subject matter of the Official Notice statement would not be able to be combined with other prior art of record, in order for an applicant’s challenge to the examiner’s Official Notice to be valid.  Nevertheless, the examiner has provided documentary proof for all claimed subject matter, as discussed in the art rejection above.  In view of this, the applicant’s argument is deemed moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687